Case 18-09541        Doc 33     Filed 02/11/19     Entered 02/11/19 17:05:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 09541
         Mia Monique Odell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09541              Doc 33   Filed 02/11/19    Entered 02/11/19 17:05:16              Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $930.00
           Less amount refunded to debtor                            $279.00

 NET RECEIPTS:                                                                                        $651.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $620.90
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                          $30.10
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $651.00

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim          Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted       Allowed        Paid         Paid
 American Infosource                Unsecured      1,553.00            NA            NA            0.00       0.00
 City of Chicago                    Unsecured      9,697.00            NA            NA            0.00       0.00
 Commonwealth Edison                Unsecured         600.00           NA            NA            0.00       0.00
 Credit Acceptance                  Unsecured     16,000.00            NA            NA            0.00       0.00
 Credit ONE BANK NA                 Unsecured         131.00           NA            NA            0.00       0.00
 Enhanced Recovery Corp.            Unsecured         751.00           NA            NA            0.00       0.00
 First Premier Bank                 Unsecured         855.00           NA            NA            0.00       0.00
 GFC Lending LLC                    Secured       10,953.00     11,871.52      11,871.52           0.00       0.00
 Ginny's                            Unsecured         346.00           NA            NA            0.00       0.00
 IDES                               Unsecured      2,572.00            NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414      Priority           20.00        447.61        447.61           0.00       0.00
 Illinois Dept of Revenue 0414      Unsecured           0.00        109.44        109.44           0.00       0.00
 Internal Revenue Service           Priority            0.00      5,794.90      5,794.90           0.00       0.00
 Jefferson Capital Systems          Unsecured         856.00           NA            NA            0.00       0.00
 Navient                            Unsecured     71,669.00            NA            NA            0.00       0.00
 Peoples Energy                     Unsecured           0.00           NA            NA            0.00       0.00
 Peoples Gas                        Unsecured         900.00           NA            NA            0.00       0.00
 Portfolio Recovery Assoc.          Unsecured         413.00           NA            NA            0.00       0.00
 Quantum3 Group                     Unsecured         829.00           NA            NA            0.00       0.00
 Santander Consumer USA Inc         Secured       15,289.00     15,231.99      15,231.99           0.00       0.00
 Security Credit Services LLC       Unsecured      3,934.00            NA            NA            0.00       0.00
 Sprint                             Unsecured      1,303.00            NA            NA            0.00       0.00
 T-Mobile                           Unsecured         515.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09541        Doc 33      Filed 02/11/19     Entered 02/11/19 17:05:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $27,103.51               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $27,103.51               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $6,242.51               $0.00             $0.00
 TOTAL PRIORITY:                                          $6,242.51               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $109.44               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $651.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $651.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
